Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's response filed on October 10, 2022.
.
Status of Claims
Claims 1, 3-4, 17-18 and 23 are currently pending and are the subject of this office action.
Claims 1, 3-4, 17-18 and 23 are presently under examination.

Priority
This application is a continuation of U.S. Patent Application No. 16/358,021, filed on March 19, 2019, now U.S. Patent No. 10,806,713, which is a divisional of U.S. Patent Application No.16/118,001, filed August 30, 2018, now U.S. Patent No. 10,485,778, which is continuation of U.S. Patent Application No. 15/812,821, filed November 14, 2017, now U.S. Patent No. 10,278,932, which is a continuation of U.S. Patent Application No. 15/339,752 filed October 31, 2016, now U.S. Patent No. 9,877,941, which claims priority to U.S. Provisional Patent Application No. 62/249,216, filed on October 31, 2015.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 103 (Maintained Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 17-18 and 23 stand rejected under 35 U.S.C. 103 as being unpatentable over Keirstead et. al. (US 7,285,415), Sanberg et. al. (US 2002/0028510), Weiss et. al. (US 2007/0009491), Bertilsson et. al. (US 2005/0009742) and Sanders et. al. (Neurology (April 2014) 82(10 Supplement) pages 1-6).

For claims 1, 3-4, 17-18 and 23, Keirstead teaches a method for the efficient production of glial cells like oligodendrocytes in vitro comprising culturing cells in a medium comprising one or more differentiation factors like: a ligand for a thyroid hormone receptor like triiodothyronine (T3, a thyroid hormone) (see columns 3 and 4 under summary).
Sanberg, teaches a method for inducing differentiation of pluripotent stem and/or progenitor cells into neuronal and glial cells like oligodendrocytes in vitro (see [0026], [0028] and [0053]).  The method includes culturing the cells in a medium comprising a differentiation agent such as: thyroid hormones like triiodothyronine (T3) and thyroxine (T4) (see [0038] and [0064]).
Weiss teaches that cells, when contacted with a thyroid hormone, T3 gives rise to a differentiated neuron, oligodendrocytes, astrocyte or mixtures thereof (see [0005]).
Bertilsson teaches that the thyroid hormone T3 promotes oligodendrocyte differentiation (see [0005])
None of the above references teaches culturing the cells in vitro with the RXR agonist IRX4204.  However, Sanders teaches that the compound IRX4204 is an RXR agonist that promotes differentiation of oligodendrocyte precursor cells (OPC, i.e. glial cells) into oligodendrocytes (i.e. glial cells) in vitro. 

Keirstead teaches a concentration of 40 ng/mL of T3 (see Table 2 on column 23), which is very close to the upper limit to the instantly disclosed range (0.1 ng/mL to about 10 ng/mL). 
Sanders teaches that: “there was a dose-dependent increase in differentiation of OPCs into oligodendrocytes, including at concentrations as low as 0.1 nM” (see abstract), which anticipates the instantly disclosed range (at least 0.1 nM)

In summary, the prior art teaches that compositions comprising:
1- The RXR agonist IRX4204, and 
2- Thyroid hormones like T3 (triiodothyronine) and T4 (Thyroxine) in particular, and 
are known to induce differentiation of cells into glial cells in vitro.  

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to grow glial cells in vitro combining two compositions (the RXR agonist IRX4204 and the thyroid hormone T3 (triiodothyronine) or T4 (Thyroxine)) each of which is taught by the prior art to be useful for the same purpose (grow glial cells in vitro), in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 

Further, since Kirsten teaches a concentration of 40 ng/mL of T3, and since T3 is now being combined with at least 0.1 nM of the RXR agonist IRX4204, it will be expected that the concentration of T3 needed in order to achieve growing oligodendrocytes in vitro will be much less than the 40 ng/mL required when T3 was administered alone, even more so, since there is no upper limit to the concentration of the RXR agonist IRX4204 that can be present (at least 0.1 nM), as such, there will always be a combination of concentrations wherein the RXR agonist IRX4204 is high enough, that only a T3 concentration of 10 ng/mL or less will be required. 
Further, MPEP 2144.05 II A states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)”

All this will result in the practice of claims 1, 3-4, 17-18 and 23 with a reasonable expectation of success.


Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

Applicant argues that:
Keirstead teaches a method of producing, that is, differentiating, glial cells, by culturing stem cells in the presence of a growth factor, a ligand for a thyroid hormone receptor, and a ligand for a retinoic acid receptor (RAR). Keirstead differs from the instantly claimed subject matter in several ways, for instance that the claimed RXR agonist is not a ligand for the RAR, the compound taught in Keirstead. Keirstead does not teach or suggest growing oligodendrocytes or oligodendrocyte precursor cells (OPCs) in the presence of an RXR agonist and a thyroid hormone.
Examiner’s response:
First, Keirstead teaches: “By way of example, stem cells can be cultured in a medium containing one or more differentiation factors such as: T3, selenium or retinoic acid” (see column 3, lines 54-56), clearly indicating that that the differentiation factor T3 can be used alone.
Second, due to the use of the word “comprising” in the instant claims, other components, like for example the presence of a ligand for RAR is not excluded.

Applicant argues that:
Sanberg’s teachings are similar to those of Keirstead, in that it teaches a method of differentiating stem cells to produce neural cells (including glial cells). Sanberg discloses retinoic acid, forms of thyroid hormone, and various growth factors as alternative “differentiation agents”, which might be used alone or in combination, but never teaches or suggests the specific combination of these three components for culture of oligodendrocytes or OPCs. Moreover, none of the exemplified combinations include any form of thyroid hormone. Again, like Keirstead, Sanberg seeks to activate RAR, as Sanberg presents all-trans retinoic acid (ATRA) and 9-cis-retinoic acid as equivalents.’ Whereas 9-cis retinoic acid can activate both RAR and RXR, ATRA activates only RAR.
Examiner’s response:
As with Keirstead, Sanberg teaches that thyroid hormones can be used alone.
Second, due to the use of the word “comprising” in the instant claims, other components, like for example the presence of a ligand for RAR is not excluded.

Applicant argues that:
Similar to Keirstead and Sanberg, Weiss is concerned with neural cell differentiation. Weiss teaches differentiating PDGF-responsive neural precursors from embryonic neural tissues, in the presence of a differentiating agent such as a thyroid hormone.'® Weiss does not teach or suggest culturing oligodendrocytes in the presence of an RXR agonist and a thyroid hormone.
Examiner’s response:
Weiss does not have to teach or suggest culturing oligodendrocytes in the presence of an RXR agonist, since Weiss reference is part of a 103 rejection, not a 102 anticipatory rejection.  So, no single reference teaches all the structural limitations of the instant claims, the deficiency of Weiss, Keirstead and Sanberg (the RXR agonist IRX4204) is complemented by Sanders. 


Applicant argues that:
Bertilsson was cited for its alleged teaching that the thyroid hormone T3 promotes oligodendrocyte differentiation.'' However, Bertilsson was citing Johe et al. (Genes Dev 10:3129- 3140, 1996) for this disclosure. Johe teaches pathways of differentiation of multipotent CNS stem cells with a variety of factors, including thyroid hormone T3, into oligodendrocytes, among other cell types. Neither of Bertilsson nor Johe teach culture of oligodendrocytes or OPCs with both an RXR agonist and a thyroid hormone.
Examiner’s response:
Same as before, no single reference is required in a 103 rejection to teach all the limitations of the instant claims.  Is the combination of all of the above references that makes the instant claims obvious.

Applicant argues that:
Sanders discloses that IRX4204 promoted differentiation of OPCs into oligodendrocytes. Sanders does not teach or suggest culturing the oligodendrocyte precursors, or oligodendrocytes, in the presence of thyroid hormone.
Thus, the combination of Keirstead, Sanberg, Weiss, Bertilsson, and Sanders do not teach or suggest culturing oligodendrocytes or OPCs in the presence of both a thyroid hormone and an RXR agonist and there is no motivation to combine the references solely based on the disclosures of the prior art.
An RXR agonist like IRX4204 is a ligand for the retinoid X receptor (RXR).'* There are some molecules such as 9-cis retinoic acid that are ligands for both retinoid acid receptors (RAR) and RXR, and it is incorrect to equate a RXR agonist with a RAR ligand as done here by the Office Action. While Keirstead and Sanberg mention agents that act on RARs, neither teach or suggest agents which exclusively act on RXRs, such as the claimed RXR agonist. RXR and RAR are different receptor families, and while there are compounds that act on both receptors, the claims require an RXR agonist, a class of compounds which is not taught or suggested by the combination of Keirstead, Sanberg, Weiss, and Bertilsson. Keirstead, Sanberg, Weiss, and Bertilsson do not consider RXR agonists. Thus, there is no motivation to replace the RAR acting
Examiner’s response:
First, nowhere in the above rejection was there a suggestion that RXR is equal or similar to an RAR ligand, since the Keirstead, Sanberg, Weiss, Bertilsson clearly teach that compositions “comprising” thyroid hormones are effective in growing neurons or glial cells in vitro.  Even though some of the above references also mention compounds that can be RAR ligands, it was never part of the above 103 rejection to replace one of those RAR ligands with an RXR agonist.
The motivation to combine a thyroid hormone and the RXR agonist IRX4204 to grow neurons or glial cells in vitro is based on the fact that the prior art teaches that both: compositions comprising thyroid hormones (Keirstead, Sanberg, Weiss, Bertilsson) and compositions comprising the RXR agonist IRX4204 (Sanders) are each individually known to grow neurons or glial cells in vitro, as such:
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to grow glial cells in vitro combining two compositions (the RXR agonist IRX4204 and the thyroid hormone T3 (triiodothyronine) or T4 (Thyroxine)) each of which is taught by the prior art to be useful for the same purpose (grow glial cells in vitro), in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
 
Applicant argues that:
Thus, it would not be obvious to a person of ordinary skill in the art to replace the 40 ng/ml T3 of Keirstead with the about 0.1-10 ng/ml thyroid hormone of the present with an expectation of success.
Examiner’s response:
As explained in the above rejection, since the prior art teaches that the concentration of the RXR agonist IRX4204 required to achieve growth of oligodendrocytes in vitro is at least 0.1 nM, that means that much higher concentrations are also effective, as such if the presence of 40 ng/mL of T3 alone was sufficient to grow oligodendrocytes in vitro, the concentration of T3 that will be required when combined with at least 0.1 nM of the RXR agonist IRX4204 will be definitively much lower than 40 ng/mL.  True, is hard to predict how much lower, but it will definitively be lower.  Further, MPEP 2144.05 II A states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)”

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
October 16, 2022.